Name: 2008/168/EC: Commission Decision of 20 February 2008 setting up the organisational structure for the European Network for Rural Development
 Type: Decision
 Subject Matter: EU institutions and European civil service;  information and information processing;  cooperation policy;  regions and regional policy
 Date Published: 2008-02-29

 29.2.2008 EN Official Journal of the European Union L 56/31 COMMISSION DECISION of 20 February 2008 setting up the organisational structure for the European Network for Rural Development (2008/168/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (1), and in particular Article 91 thereof, Whereas: (1) A European Network for Rural Development for the networking of national networks, organisations and administrations active in the field of rural development at Community level was put in place in accordance with Article 67 of Regulation (EC) No 1698/2005. It is necessary to adopt implementing rules in order to lay down the organisational structure for the Network. (2) In order to prepare and implement the activities provided for in Article 67(a) to (f) of Regulation (EC) No 1698/2005, a Coordination committee should be established within the European Network for Rural Development. Therefore the organisational structure, tasks and procedural rules of the Coordination committee should be defined. (3) In order to support the national networks and transnational cooperation initiatives as referred to in Article 67(f) of Regulation (EC) No 1698/2005, a separate Leader subcommittee should be set up under the Coordination committee. The composition and the tasks of this subcommittee should be defined. (4) In order to set up and run expert networks with a view to facilitating an exchange of expertise and supporting implementation and evaluation of the rural development policy as provided for in Article 67(e) of Regulation (EC) No 1698/2005, an Expert committee on Evaluation of Rural Development Programmes should be established. The composition and the tasks of this committee should be defined. (5) The measures provided for in this Decision are in accordance with the opinion of the Rural Development Committee, HAS DECIDED AS FOLLOWS: Article 1 Coordination committee 1. The Coordination committee of the European Network for Rural Development (hereinafter the Coordination committee) is hereby established. 2. The Coordination committee shall, in particular: (a) assist the Commission in the preparation and implementation of activities provided for in Article 67 (a) to (f) of Regulation (EC) No 1698/2005; (b) ensure coordination between the European Network for Rural Development, the national rural networks referred to in Article 68 of Regulation (EC) No 1698/2005, and organisations active in rural development at Community level; (c) advise the Commission on the annual work programme of the European Network for Rural Development and contribute to the choice and coordination of thematic work carried out by the European Network for Rural Development; (d) propose, as appropriate, to the Commission the creation of thematic working groups. Evaluation networking activities covered by Article 5 shall be excluded from the tasks mentioned in the first subparagraph. Article 2 Appointment and operation of Coordination committee 1. The Coordination committee shall be composed of 69 members among which: (a) 27 representatives shall be from national competent authorities (one representative from each Member State); (b) 27 representatives shall be from national rural networks (one representative from each Member State); (c) 12 representatives shall be from organisations active in the field of rural development at Community level; (d) two representatives shall be from the Leader subcommittee provided for in Article 4; (e) one representative shall be from a European organisation representing local action groups referred to in Article 62 of Regulation (EC) No 1698/2005. 2. The organisations referred to in paragraph 1(c) shall be selected by the Commission from the members of the Advisory group on rural development established by Commission Decision 2004/391/EC (2), after having consulted that group. The Commission shall select for each of the following objectives a maximum of four organisations whose main purpose and activity correspond to those objectives: (a) improving the competitiveness of agriculture and forestry; (b) improving the environment and the countryside; (c) improving quality of life in rural areas and diversification of the rural economy. The organisations selected shall designate one of its members as representatives in the Coordination committee. 3. The Coordination committee shall be chaired by a representative of the Commission. The chair shall convene the Coordination committee at least once a year. Article 3 Thematic working group 1. A thematic working group established in accordance with Article 1(2)(d) shall have a defined mandate and shall be chaired by a representative of the Commission. 2. A thematic working group shall not have more than 15 members. The Commission shall designate the members of the thematic working group taking into account proposals made by the Coordination committee. 3. The thematic working groups shall regularly report to the Coordination committee on the subjects covered by their mandate. The thematic working groups shall submit the results of their activities in the form of a final report at a meeting of the Coordination Committee at the latest two years after their creation. Article 4 Leader subcommittee 1. The Leader subcommittee to the Coordination committee is hereby established. 2. The Leader subcommittee shall, in particular: (a) contribute to the work of the Coordination committee; (b) advise the Commission on the annual work programme of the European Network for Rural Development concerning the Leader axis and contribute to the choice and coordination of thematic work in this field; (c) support the Commission in monitoring the implementation of transnational cooperation projects as provided for in Article 67(f) of Regulation (EC) No 1698/2005; (d) regularly report to the Coordination committee on its activities. 3. The Leader subcommittee shall be composed of 67 members among which: (a) 27 representatives shall be from national competent authorities (one representative from each Member State); (b) 27 representatives shall be from national rural networks (one representative from each Member State); (c) one representative shall be from a European organisation representing local action groups referred to in Article 62 of Regulation (EC) No 1698/2005; (d) 12 representatives shall be from organisations active in the field of rural development at Community level. 4. The Leader subcommittee shall be chaired by a representative of the Commission. The chair shall convene the Leader subcommittee at least once a year. The Leader subcommittee shall designate two of its members as representatives in the Coordination committee. Article 5 Evaluation expert committee 1. The Expert committee on evaluation of Rural Development Programmes (hereinafter the Evaluation expert committee) is hereby established. 2. The Evaluation expert committee shall follow the work of the Evaluation Expert Network referred to in Article 67 (e) of Regulation (EC) No 1698/2005 related to the exchange of expertise and establishment of best practice on evaluation of the rural development policy and in particular: (a) advise the Commission on the annual work programme of the Evaluation Expert Network; (b) contribute to the choice and coordination of evaluation thematic work; (c) monitor the implementation of ongoing evaluation. The Evaluation expert committee shall regularly inform the Coordination committee on its activities. 3. The Evaluation expert committee shall consist of two representatives from each national competent authority and shall be chaired by a representative of the Commission. Article 6 Common rules 1. Representatives of the Commission and the European Community agencies with an interest in the proceedings may attend the committee and thematic working groups meetings. The chair may invite experts or observers from outside the committee with specific competence on a subject on the agenda to take part in the work of the committee or the thematic working group. 2. The committees and thematic working groups normally meet on Commission premises in accordance with the procedures and schedule established by it. 3. The committees shall adopt their rules of procedure on the basis of the standard rules of procedure adopted by the Commission. 4. The Commission may publish on the Internet, in the original language of the document concerned, any rÃ ©sumÃ ©, conclusion, or partial conclusion or working document of the committees. 5. The Commission shall reimburse travel and subsistence expenses for members incurred in the context of meetings of the committees and thematic working groups in accordance with the provisions in force at the Commission. The members shall not be paid for their duties. Article 7 Date of taking effect The decision shall take effect on the day of its publication in the Official Journal of the European Union. Done at Brussels, 20 February 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 277, 21.10.2005, p. 1. Regulation as last amended by Regulation (EC) No 2012/2006 (OJ L 384, 29.12.2006, p. 8). (2) OJ L 120, 24.4.2004, p. 50.